Exhibit 16.1 BLANCHFIELD, KOBER & COMPANY, P.C. CERTIFIED PUBLIC ACCOUNTANTS MEMBERS OF AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD Charles W. Blanchfield, CPA Joseph Mortimer, CPA Thoams G. Kober, CPA Steven W. Lyon, CPA June 7, 2007 Securities and Exchange Commission 100 F. Street N.E. Washington, D.C. 20549 Re: Murray United Development Corp. Gentlemen: We have read the statements made by Murray United Development Corp., which we understand will be filed with the Commission pursuant to Item 4.01 of Form 8-K, as part of the Company's Report on Form 8-K/A dated as of June 11, 2007. We agree with the statement concerning our firm in said 8-K/A. Very truly yours, Blanchfield, Kober & Company, P.C. Blanchfield, Kober & Company, P.C. Thomas Kober, CPA Partner
